Exhibit 10(i)



 

SIXTH AMENDMENT TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS SIXTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (“Sixth
Amendment”) is made as of this ___ day of January, 2009, by and among BANK OF
AMERICA, N.A., a national banking association (“Bank of America”) with an office
at 135 South LaSalle Street, Floor, Chicago, Illinois 60603, individually as a
Lender and as Agent (“Agent”) for itself and any other financial institution
which is or becomes a party hereto (each such financial institution, including
Bank of America, is referred to hereinafter individually as a “Lender” and
collectively as the “Lenders”), the LENDERS and MFRI, INC., a Delaware
corporation (“MFRI”), MIDWESCO FILTER RESOURCES, INC., a Delaware corporation
(“Midwesco”), PERMA-PIPE, INC., a Delaware corporation (“Perma-Pipe”), THERMAL
CARE, INC., a Delaware corporation (“Thermal Care”), TDC FILTER MANUFACTURING,
INC., a Delaware corporation (“TDC”) and MIDWESCO MECHANICAL AND ENERGY, INC., a
Delaware corporation (“Mechanical”). Capitalized terms used in this Agreement
have the meanings assigned to them in Appendix A, General Definitions.
Accounting terms not otherwise specifically defined herein shall be construed in
accordance with GAAP consistently applied. MFRI, Midwesco, Perma-Pipe, Thermal
Care, TDC and Mechanical are sometimes hereinafter referred to individually as a
“Borrower” and collectively as “Borrowers”.

WHEREAS, Borrowers (other than Mechanical), Agent, and the Lender signatories
thereto hereto entered into that certain Amended and Restated Loan and Security
Agreement dated December 15, 2006, as amended by that First Amendment to Amended
and Restated Loan and Security Agreement dated February 28, 2007 by and among
Borrowers, Agent and Lenders , by that certain Second Amendment to Amended and
Restated Loan and Security Agreement dated August 28, 2007 by and among
Borrowers, Agent and Lenders, by that certain Third Amendment to Amended and
Restated Loan and Security Agreement dated December 13, 2007 by and among
Borrowers, Agent and Lenders, by that certain Fourth Amendment to Amended and
Restated Loan and Security Agreement dated April 17, 2008 by and among
Borrowers, Agent and Lenders and by that certain Fifth Amendment to Amended and
Restated Loan and Security Agreement dated September 7, 2008 by and among
Borrowers, Agent and Lenders (said Amended and Restated Loan and Security
Agreement, as amended from time to time, the “Loan Agreement”); and

WHEREAS, Borrowers, Agent and Lenders desire to amend and restate the Loan
Agreement as provided herein;

NOW, THEREFORE, in consideration of the following terms and conditions, the
parties agreed as follows:

1.         Definitions. Except as otherwise specifically provided for herein,
all capitalized terms used herein without definition shall have the meanings
contained in the Loan Agreement.

2.         Restricted Investments. Subsection 8.2.12 of the Loan Agreement is
hereby deleted and the following is inserted in its stead:

 

CHICAGO/#1881722.3

 

--------------------------------------------------------------------------------

“8.2.12 Restricted Investment. Make or have, or permit any Subsidiary of any
Borrower to make or have, any Restricted Investment, except that Borrowers may
invest up to Twenty-Eight Million Dollars ($28,000,000) in any Subsidiary (a
“Foreign Subsidiary”) incorporated outside the United States and deemed and
taxed as a Controlled Foreign Corporation under 957(a) of the Internal Revenue
Code so long as (x) immediately after the applicable Borrower has made such
Investment, no Event of Default has occurred and is continuing and (y) Borrowers
shall have pledged to Agent for the benefit of Lenders sixty-five percent (65%)
of the outstanding capital stock of any such Subsidiary that is a first tier
Foreign Subsidiary (i.e., not owned by a Foreign Subsidiary) pursuant to a
pledge agreement or amendment in form and substance acceptable to Agent. So long
as Borrowers shall be deemed to have consented to the creation of any such
Subsidiary and Borrowers shall be deemed to have complied with subsection 8.1.7
of the Loan Agreement with respect to such Subsidiary. In such event, the
provisions of subsection 8.1.7 of the Loan Agreement notwithstanding, no such
Foreign Subsidiary shall be required to provide a Guaranty or to pledge its
assets to secure the Obligations. The foregoing notwithstanding, so long as
average Availability for the most recently ended ninety (90) day period equals
or exceeds fifteen percent (15%) of the remainder of the Revolving Credit
Maximum Amount minus the unpaid principal balance of the Term Loan and the
Equipment Loans, then the Twenty-Eight Million Dollar ($28,000,000) limit in the
first sentence of this subsection 8.2.12 shall be increased to Thirty Million
Dollars ($30,000,000).”

3.         Foreign Subsidiaries and Controlled Foreign Subsidiaries.
Notwithstanding any other provisions provided for in this Agreement, there shall
be an exclusion from the definition of Collateral for any assets that are owned
by a Foreign Subsidiary. At no time prior to the date hereof was it the
intention of Borrowers, Agent or Lenders that Borrowers pledge more than
sixty-five percent (65%) of the issued and outstanding Securities of any first
tier Foreign Subsidiary or any of the Securities of a Foreign Subsidiary that is
not a first tier Foreign Subsidiary.

4.         Conditions Precedent. This Sixth Amendment shall become effective
upon satisfaction of the following condition precedent:

(A)      Borrowers, Agent and Lenders shall have executed and delivered to each
other this Sixth Amendment.

5.         Governing Law. This Sixth Amendment shall be governed by, and
construed in accordance with, the laws of the State of Illinois, without regard
to the principles thereof relating to conflict of laws.

 

 

2

 

CHICAGO/#1881722.3

 



 

--------------------------------------------------------------------------------

6.         Execution in Counterparts. This Sixth Amendment may be executed in
any number of counterparts, which shall, collectively and separately, constitute
one Agreement.

7.         Continuing Effect. Except as otherwise provided herein, the Loan
Agreement remains in full force and effect.

(Signature Page Follows)

 

3

 

CHICAGO/#1881722.3

 



 

--------------------------------------------------------------------------------

(Signature Page to Sixth Amendment to

Amended and Restated Loan and Security Agreement)

 

MFRI, INC.

 

 

 

 

By:

/s/ Michael D. Bennett

 

Name:

Michael D. Bennett

 

Title:

Vice President Chief Financial Officer

 

 

 

 

MIDWESCO FILTER RESOUCES, INC.

 

 

 

 

By:

/s/ Michael D. Bennett

 

Name:

Michael D. Bennett

 

Title:

Vice President Chief Financial Officer

 

 

 

 

PERMA-PIPE, INC.

 

 

 

 

By:

/s/ Michael D. Bennett

 

Name:

Michael D. Bennett

 

Title:

Vice President Chief Financial Officer

 

 

 

 

THERMAL CARE, INC.

 

 

 

 

By:

/s/ Michael D. Bennett

 

Name:

Michael D. Bennett

 

Title:

Vice President Chief Financial Officer

 

 

 

 

TDC FILTER MANUFACTURING, INC.

 

 

 

 

By:

/s/ Michael D. Bennett

 

Name:

Michael D. Bennett

 

Title:

Vice President Chief Financial Officer

 

 

 

 

MIDWESCO MECHANICAL AND
ENERGY, INC.

 

 

 

 

By:

/s/ Michael D. Bennett

 

Name:

Michael D. Bennett

 

Title:

Vice President Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHICAGO/#1881722.3

 

--------------------------------------------------------------------------------

(Signature Page to Sixth Amendment to

Amended and Restated Loan and Security Agreement)

 

BANK OF AMERICA, N.A. as Agent and as a Lender

 

 

 

 

By:

/s/ Brian T. Conole

 

Name:

Brian T. Conole

 

Title:

Senior Vice President

 

 

 

 

 

CHICAGO/#1881722.3

 

 